FILED
                            NOT FOR PUBLICATION                              JUL 31 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SHEIKH MUFTII EL’ ALI,                            No. 13-15702

               Plaintiff - Appellant,             D.C. No. 2:11-cv-00300-GEB-
                                                  JFM
  v.

FRED GREER; et al.,                               MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       California state prisoner Sheikh Muftii El’Ali appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to exhaust

administrative remedies under the Prison Litigation Reform Act, 42 U.S.C.

§ 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Albino v. Baca, 747 F.3d 1162, 1168 (9th Cir. 2014). We affirm.

      The district court properly dismissed El’Ali’s action because El’Ali failed to

exhaust administrative remedies and failed to demonstrate that administrative

remedies were effectively unavailable to him. See Woodford v. Ngo, 548 U.S. 81,

85, 93-95 (2006) (holding that “proper exhaustion” is mandatory and requires

adherence to applicable procedural rules); Nunez v. Duncan, 591 F.3d 1217, 1224-

26 (9th Cir. 2010) (where defendant establishes failure to exhaust, burden shifts to

plaintiff to prove that administrative remedies were unavailable to him).

      The district court did not abuse its discretion by denying El’Ali’s motion for

a temporary restraining order because El’Ali failed to demonstrate a strong

likelihood of success on the merits. See Earth Island Inst. v. U.S. Forest Serv., 351
F.3d 1291, 1297-98 (9th Cir. 2003) (setting forth the standard of review and

criteria for preliminary injunctive relief).

      We reject El’Ali’s contention that the district court should have granted

leave to amend.

      AFFIRMED.




                                               2                                13-15702